             Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 1 of 23




 1                                                          The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                       NO. CR19-259JCC
11
                               Plaintiff,
                                                      UNITED STATES’ SENTENCING
12
                                                      MEMORANDUM
13                       v.
14
15    RYAN S. HERNANDEZ,                              Sentencing Date: December 1, 2020
16                            Defendant.
17
18         The United States of America, by and through undersigned counsel, files this
19 Memorandum in anticipation of the sentencing hearing in the aforementioned matter.
20 Sentencing is scheduled for December 1, 2020, to be held by videoconference.
21                                          I.   INTRODUCTION
22         The defendant, Ryan S. Hernandez, comes before the Court for sentencing on his
23 guilty pleas to two felony counts: Computer Fraud and Abuse, in violation of Title 18,
24 United States Code, Section 1030(a)(2), and Possession of Child Pornography, in violation
25 of Title 18, United States Code, Section 2252(a)(4)(B). For the reasons set forth below, and
26 as set forth in the parties’ Plea Agreement, the United States respectfully recommends that
27 the Court impose sentences of 36 months on each count, to run concurrently, to be followed
28 by seven (7) years of supervised release. The U.S. Probation Office and Defendant
                                                                       UNITED STATES ATTORNEY
     United States’ Sentencing Memorandum - 1                         700 S TEWART S TREET, S UITE 5220
     U.S. v. Ryan S. Hernandez, CR19-259JCC                             S EATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                 Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 2 of 23




 1 Hernandez also jointly recommend a custodial sentence of 36 months.
 2             As discussed below, despite repeated warnings, Defendant Hernandez has tormented
 3 Nintendo for years by stealing and exposing confidential and proprietary information about
 4 the company’s various games and consoles. Most recently, he hacked multiple server
 5 groups to access developer tools and internal files and data relating to, among other things,
 6 pre-release video games and game consoles. As also uncovered through this investigation,
 7 Defendant Hernandez had stockpiled over 1,600 total images and videos of minors engaged
 8 in sexually explicit conduct, which he stored electronically on his digital devices in his
 9 residence.
10             In short, a custodial sentence of some significance is warranted. The United States
11 submits that the jointly recommended sentence adequately accounts for the various
12 sentencing factors and is appropriate under the totality of the circumstances.
13                                               II.     BACKGROUND
14 A.          Offense and Relevant Conduct
15             The Presentence Report (“PSR”) prepared by the United States Probation Office,
16 dated November 3, 2020, and the parties’ Plea Agreement (Dkt. #11), provide an accurate
17 overview of the offense conduct of the defendant, Ryan Hernandez.
18             1.       Computer Hacking Activity and Theft of Proprietary Information
19             As discussed below, Defendant Hernandez, who also uses the alias “Ryan West” and
20 the online moniker “RyanRocks,” has an extensive history of targeting and exploiting
21 Nintendo and its products. 1 Through multiple separate endeavors over the course of years,
22 which has continued nearly unabated through June 2019, when FBI agents searched his
23 residence and seized his electronic devices, Hernandez hacked into protected computers of
24 Nintendo and stole or misused non-public and proprietary data, most commonly related to
25
26
     1
         Nintendo is a consumer electronics and video game company. Nintendo Co., Ltd, is headquartered in Japan, and its
27 North American subsidiary, Nintendo of America, is located in Redmond, Washington. Nintendo has manufactured a
     variety of home and handheld game consoles, such as the Wii U, 3DS, and the Switch, and developed multiple popular
28 video game franchises, such as Mario, The Legend of Zelda, Pokémon, Animal Crossing, and Splatoon, among others.
                                                                                           UNITED STATES ATTORNEY
         United States’ Sentencing Memorandum - 2                                         700 S TEWART S TREET, S UITE 5220
         U.S. v. Ryan S. Hernandez, CR19-259JCC                                             S EATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
             Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 3 of 23




 1 developer tools, pre-release video games, and game consoles. Hernandez shared such
 2 information with others through various social media and online portals. Despite prior
 3 contacts by Nintendo representatives and law enforcement, Hernandez persisted relentlessly
 4 in such conduct.
 5                 a.       2016 Abuse of Nintendo Developer Portal and Dissemination of
                            Confidential Information
 6
 7         In 2016, Hernandez registered for Nintendo developer access, which, among other

 8 things, required that he accept the terms of a non-disclosure agreement governing the use
 9 and disclosure of information. The Developer Portal is an online resource intended for
10 individuals’ legitimate use in developing video games and video game consoles.
11        Without authorization from Nintendo, Hernandez accessed confidential and

12 proprietary information, including material for the Wii U console and Nintendo 3DS
13 system, through Nintendo’s online developer sites. In violation of the terms of the non-
14 disclosure agreement and various laws, he publicly posted and disclosed such information.
15 Such disclosures of confidential and proprietary information increased the risk of piracy of
16 Nintendo products, among other harms caused to Nintendo.
17       Nintendo, through its representatives, contacted Hernandez demanding he cease and

18 desist such conduct. On September 30, 2016, Hernandez, then a minor, and his parents
19 agreed that Hernandez would discontinue such conduct and cease use of Nintendo’s
20 developer sites and confidential and proprietary information.
21                b.    2016 Hack of Nintendo Developer Portal and Dissemination of
                        Confidential Information
22
           In October 2016 (i.e., within a month of the above-mentioned agreement with
23
   Nintendo), Hernandez assisted an associate compromise Nintendo’s online Developer
24
   Portal, described above. Hernandez sent a phishing message under a fake name, falsely
25
   requesting technical support, posted to a Nintendo online forum to trick a Nintendo
26
   employee to click on an external link embedded in the message. As designed, the link
27
   directing the Nintendo employee to an external site hosting a malware program that secretly
28
                                                                       UNITED STATES ATTORNEY
     United States’ Sentencing Memorandum - 3                         700 S TEWART S TREET, S UITE 5220
     U.S. v. Ryan S. Hernandez, CR19-259JCC                             S EATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                 Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 4 of 23




 1 scraped the employee’s information and authentication tokens. Hernandez’s associate then
 2 used the employee’s stolen tokens to upload malware onto the Nintendo developer site,
 3 which logged the tokens of legitimate users logging onto the site, and later to gain
 4 administrator access to the Developer Portal. The associate then used the stolen user tokens
 5 to download proprietary Nintendo data.
 6             Some of the stolen data, including pre-release information about the highly
 7 anticipated Nintendo Switch console, was leaked to the public on various forums as early as
 8 October 2016, months before its official release, 2 which caused Nintendo substantial
 9 monetary harm. In July 2017, Hernandez, using Twitter account @ryanrocks462, publicly
10 took credit for participating in the leak of data related to the Nintendo Switch SDK:
11
12
13
14
15
16
17
18
19
               On October 25, 2017, FBI agents contacted Hernandez at his residence in Palmdale,
20
     California. During that consensual interview, conducted in the presence of his parents,
21
     Hernandez admitted his role in the hack of the Developer Portal. He promised to stop any
22
     further malicious activity against Nintendo and confirmed his understanding of the potential
23
     consequences of hacking conduct. 3 Hernandez was not arrested or charged in relation to
24
     that illegal activity. Once again, Hernandez’s promises proved empty.
25
26
27
     2
         The Nintendo Switch console was officially released in March 2017.
28   3
         During the interview, Hernandez responded to agents’ questions predominantly in writing and through gestures.
                                                                                           UNITED STATES ATTORNEY
         United States’ Sentencing Memorandum - 4                                         700 S TEWART S TREET, S UITE 5220
         U.S. v. Ryan S. Hernandez, CR19-259JCC                                             S EATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
             Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 5 of 23




 1                 c.       2018-2019 Hack of Nintendo Servers and Dissemination of
                            Proprietary Information
 2
 3          Despite his assurances to Nintendo and FBI agents, Hernandez continued to

 4 victimize Nintendo and thereafter hacked into various servers belonging to Nintendo,
 5 similarly targeting information about developer tools, video games, and consoles, including
 6 products still under development and others not yet released publicly.
 7       Beginning in or before June 2018, and continuing until June 2019 (when agents

 8 again contacted him and searched his residence), Hernandez accessed, without
 9 authorization, various Nintendo server groups and downloaded confidential and proprietary
10 information. For example, one of the server groups targeted by Hernandez related to a
11 staging environment for the Nintendo eShop, which is used for pre-production testing. In
12 June 2018, Hernandez accessed the servers, using without authorization a legitimate
13 certificate, and requested and downloaded pre-release information and data, including
14 development tools and files relating to retail titles.
15       Similarly, beginning later in June 2018, Hernandez accessed the device

16 authentication server group using an illegitimate certificate obtained from an application
17 extracted from the previously compromised staging environment server group, described
18 above.
19          Beginning in July 2018, Hernandez accessed the server group that managed content

20 for Nintendo retail kiosks, including advertising material and game demos. Hernandez’s
21 conduct continued on in this fashion through 2018 and into 2019.
22          The servers compromised by Hernandez were located in various states, including

23 Washington (within this District) and Oregon, and in some cases abroad, and were used in
24 and affect interstate and foreign commerce and communication.
25                 d.       Hernandez’s Distribution and Use of Stolen Victim Data

26          Hernandez posted extensively about his hacking exploits and leaked stolen
27 information using various online platforms, such as Twitter and Discord.
28
                                                                        UNITED STATES ATTORNEY
     United States’ Sentencing Memorandum - 5                          700 S TEWART S TREET, S UITE 5220
     U.S. v. Ryan S. Hernandez, CR19-259JCC                              S EATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                 Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 6 of 23




 1             In fact, Hernandez operated an online forum on Discord 4 specifically dedicated to
 2 Nintendo and Nintendo products called “Ryan’s Underground Hangout.” Through this
 3 Discord forum, which enables users to create chatrooms (called “servers”) where
 4 participants can communicate through posts and/or direct messages as well as through voice
 5 or video chat, Hernandez and his associates collaborated regarding possible system
 6 vulnerabilities. Hernandez also shared details of downloaded content and information about
 7 compromised Nintendo servers and file directories. Below are a few illustrative examples
 8 of Hernandez’s conduct over Discord:
 9                     • Hernandez (Discord user “ryanrocks462”) claimed to have access to
10 Nintendo servers and was actively downloading content, specifically related to the Nintendo
11 Switch. On August 28, 2018, Hernandez posted a screenshot of what appeared to be a file
12 folder titled “Switch_CDN” 5 along with the message: “2 more Terabytes and ill have all of
13 nintendos cdn.” On about September 3, 2018, Hernandez posted a similar image of the
14 “Switch_CDN” file folder with the message: “just the jap titles to go oml”: 6
15
16
17
18
19
20
21
                       • On September 24, 2018, Hernandez posted an image showing what appears
22
     to be domains, along with the message: “the new botnet server :))))))”:
23
24
25   4
       Discord is an online communication platform that offers users voice and video call, messaging, chatroom, and file-
     sharing services.
26   5
       A Content Delivery Network, or “CDN,” refers to a method by which data is transmitted by using a system of
     distributed servers that deliver the content based on your geographic location. This helps speed up data transfer.
27   6
       According to various online reference sites, “oml” typically means “Oh My Lord” in Internet slang. The term “jap” is
     a slang, often derogatory, term for Japanese. Nintendo Co., Ltd, is a Japanese company and markets games to
28   numerous markets worldwide, including in Japan.
                                                                                          UNITED STATES ATTORNEY
         United States’ Sentencing Memorandum - 6                                        700 S TEWART S TREET, S UITE 5220
         U.S. v. Ryan S. Hernandez, CR19-259JCC                                            S EATTLE, WASHINGTON 98101
                                                                                                  (206) 553-7970
                 Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 7 of 23




 1
 2
 3
 4
 5
 6
 7
 8 In this message, Hernandez displayed external computers under his remote unauthorized
 9 control.
10                      • On October 17, 2018, Hernandez posted a screenshot and stated that others

11 were allowed to use his Amazon server as a LAN host, which appeared to allow users to
                                                       7


12 access pirated Nintendo games and products.
13                      • On December 16, 2018, Hernandez posted an image of the file directory on

14 fileshare.nintendo-europe.com and commented that files related to the Switch console had
15 been added.
16                      • On February 4, 2019, Hernandez indicated that he needed to test a new

17 piracy patch and posted multiple screenshots that he described as Nintendo internal servers.
18 He further indicated that these images included Nintendo’s internal eShop API testing
19 server (which, as discussed above, is one of the server groups Hernandez hacked).
20 Hernandez further indicated that he had been working on Nintendo “Server stuff” for the
21 past 3 to 4 months and had learned a lot about Nintendo:
22
23
24
25
26
27
28   7
         A Local Area Network, or “LAN,” typically refers to a group of interconnected computers.
                                                                                           UNITED STATES ATTORNEY
         United States’ Sentencing Memorandum - 7                                         700 S TEWART S TREET, S UITE 5220
         U.S. v. Ryan S. Hernandez, CR19-259JCC                                             S EATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
                 Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 8 of 23




 1             In Discord communications, Hernandez also referenced his involvement in the prior
 2 hack of Nintendo’s Developer Portal. For example, on November 24, 2018, Hernandez
 3 commented about how the FBI had previous come to his residence regarding his hack of
 4 Nintendo. Hernandez added that, if the FBI visited again, he would tell the FBI “you will
 5 lose the case just [like] last time !” Further, on December 22, 2018, Hernandez asked others
 6 for available storage, either on their computer or on a Google Drive, indicating he need
 7 “like 400GB” for a backup that possibly included “30,000 + links” and “pre-release stuff
 8 to.” Hernandez also suggested that the files related to “3ds/wiiu probably.” Hernandez then
 9 told another Discord user “U have to phish SDSG[,] Like anon did for me with the 16.7
10 sdk” and further explained the phishing methodology. 8
11                      e.       Search of Hernandez’s Residence and Seizure of Devices
12             On June 19, 2019, FBI agents conducted a warrant search on Hernandez’s residence
13 in Palmdale, California. Therein, they recovered various electronic devices from
14 Hernandez’s bedroom, including a Seagate external hard drive containing thousands of
15 confidential Nintendo files related to video games, consoles, and developer tools, and
16 multiple devices used to facilitate the unauthorized access of Nintendo servers.
17 Investigators also recovered several circumvention devices used to access pirated games and
18 other proprietary content.
19             2.       Possession of Child Pornography
20             For some period of time, continuing up through June 19, 2019, when FBI agents’
21 search his residence and seized his various electronic devices, Defendant Hernandez also
22 knowingly possessed visual depictions of minors engaged in sexually explicit conduct (child
23 pornography), which he stored electronically on his digital devices. For instance, on the
24 aforementioned Seagate external hard drive recovered from his bedroom, Hernandez
25 possessed approximately 669 graphics and 968 videos of actual minors, including
26
27
     8
         To be clear, investigators believe Hernandez was the one providing assistance to an associate who was the primary
28 actor in conducting the 2016 hack of the Developer Portal.
                                                                                            UNITED STATES ATTORNEY
         United States’ Sentencing Memorandum - 8                                          700 S TEWART S TREET, S UITE 5220
         U.S. v. Ryan S. Hernandez, CR19-259JCC                                              S EATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
               Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 9 of 23




 1 prepubescent minors, engaged in sexually explicit conduct, which he downloaded from the
 2 Internet.
 3         The child pornography files were stored in a folder directory called “Bad Stuff,”
 4 further organized within subfolders that appear to reflect a rating system based on personal
 5 preference (titled “cute,” “eh,” “okish,” etc.).
 6         Three of the 968 illicit videos are described below:
 7         • File 1: “BR160 12 and 7 Year Old Cousins Suck Fuck 69 And Jerk + Get
 8           Caught.avi”

 9              This 50-minute video depicts two prepubescent males on a webcam sitting on
10              what appears to be a bed. Both males remove their clothing and proceed to
                engage in both manual and oral sex. Based on lack of pubic hair, muscular
11              development, and youthful appearance, both males are approximately between 7
12              and 12 years old (as indicated by the file name).

13         • File 2: “2 boys hard fuck xxx.avi”
14
                This 20-minute video depicts a naked prepubescent male laying on a bed. A
15              second prepubescent male is shown removing his clothing and joining the first
16              male on the bed. The video continues to show the pair engaging in oral and anal
                sex. Based on lack of pubic hair, muscular development, and youthful
17              appearance, both males are approximately 12 years old.
18
           • File 3: “9 Year Old Zachary And Kevin Suck Jerk And Play + Get Caught.avi”
19
20              This 58-minute video depicts two prepubescent males on a webcam sitting on
                what appears to be a bed. Both males remove their clothing and proceed to
21              engage in both manual and oral sex. Based on lack of pubic hair, muscular
22              development, and youthful appearance, both males are approximately 9 years old
                (as indicated by the file name).
23
24 C.      Procedural History & Plea Agreement

25         Following thorough negotiation and consideration of the unique circumstances posed

26 by this case, the parties reached a pre-indictment plea agreement. On January 31, 2020,
27 Defendant Hernandez made his initial appearance in this District and entered guilty pleas to
28 counts of Computer Fraud and Abuse, in violation of Title 18, United States Code, Section
                                                                        UNITED STATES ATTORNEY
     United States’ Sentencing Memorandum - 9                          700 S TEWART S TREET, S UITE 5220
     U.S. v. Ryan S. Hernandez, CR19-259JCC                              S EATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                 Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 10 of 23




 1 1030(a)(2), and Possession of Child Pornography, in violation of Title 18, United States
 2 Code, Section 2252(a)(4)(B), charged by Superseding Information (Dkt. #6). 9
 3             In the Plea Agreement (Dkt. #11), the parties entered into multiple stipulations.
 4 Most notably, the parties agreed to jointly recommend that the Court impose “a term of
 5 imprisonment of 36 months on each count, to run concurrently.” Id. at ¶ 14.
 6             The parties also stipulated as to various sentencing factors, including the computation
 7 of Defendant Hernandez’s offense level computations under the U.S. Sentencing Guidelines
 8 for each offense of conviction. Id. at ¶¶ 12-13. These calculations are set forth in detail
 9 below, and included the defendant’s acknowledgement that his hacking conduct caused loss
10 to his primary victim, Nintendo, of “more than $3,500,000.” Id. at ¶ 12.
11             Defendant Hernandez agreed to forfeit and abandon any interest in the various
12 electronic devices used to commit the hacking and child pornography offense. Id. at ¶¶ 9-
13 10. Further, the defendant agreed to pay restitution to Nintendo in the amount of
14 $259,323.82. Id. at ¶ 8. He also agreed to register as a sex offender. Id. at 15.
15             The Plea Agreement also contained a limited waiver of appeal. Id. at ¶ 18.
16 Assuming the Court imposes a term of incarceration that is within or below the Sentencing
17 Guidelines range as determined by the Court at the time of sentencing, the United States
18 requests that the Court advise Defendant appropriately regarding his remaining appellate
19 rights, following imposition of sentence.
20 C.          Conduct on Bond
21             Defendant Hernandez was released on an appearance bond with special conditions
22 (Dkt. #13) allowed to return to his residence in Palmdale, California. The bond contained
23 multiple prohibitions on use of electronic devices and the Internet, such as:
24                  • “The defendant shall not use, possess or have access to a computer or
25                      computer components . . . at the defendant’s residence”;
26
27
     9
         An initial Information (Dkt. #1) was filed on December 18, 2019, in order for Hernandez’s counsel to submit an
28 application for leave to appear pro hac vice, which was granted.
                                                                                            UNITED STATES ATTORNEY
         United States’ Sentencing Memorandum - 10                                         700 S TEWART S TREET, S UITE 5220
         U.S. v. Ryan S. Hernandez, CR19-259JCC                                              S EATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
             Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 11 of 23




 1             • “The defendant shall not use, possess, or have access to PDA’s, gaming
 2                 systems, and Internet enabled TV devices, nor access the internet through use
 3                 of a cellular phone device.”
 4             • “The defendant shall not access the internet, or private or public computer
 5                 networks, or not have others do so on his/her behalf, without prior approval of
 6                 Pretrial Services.”
 7 The bond also prohibited unauthorized contact with, and proximity to, minors, such as:
 8             • “The defendant shall not go to places, enter, nor loiter in or around areas
 9                 where minors are known to congregate”;
10             • “You shall not have contact with any person under the age of 18 without the
11                 permission of the Pretrial Service Office.”
12         On about November 9, 2020, Defendant Hernandez was arrested at his Palmdale,
13 California residence on a warrant requested by the Pretrial Office and issued by this Court.
14 The Pretrial Office alleged that Hernandez “violated the special condition requiring he not
15 access the internet or have others do so on his behalf without prior approval of Pretrial
16 Services by accessing the internet since on or before April 2020.” The defendant ultimately
17 appeared in this District, by videoconference, on November 19, 2020, and admitted the
18 violation. Dkt. #38.
19         As set forth in the violation report, in July 2020, the Pretrial Services officer first
20 received information from a concerned third party that Defendant Hernandez remained
21 active on social media and was using an “unmonitored” phone. The Pretrial Services Office
22 in the Central District of California contacted Defendant Hernandez and his father who
23 denied any internet use or device usage.
24         In September 2020, the Pretrial Services Office again received a complaint from a
25 concerned third party that Defendant Hernandez remained active in online forums,
26 including Discord, and was in contact with a minor, with whom he shared a YouTube
27 channel. The reporting party provided links to the defendant’s posts.
28
                                                                            UNITED STATES ATTORNEY
     United States’ Sentencing Memorandum - 11                             700 S TEWART S TREET, S UITE 5220
     U.S. v. Ryan S. Hernandez, CR19-259JCC                                  S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 12 of 23




 1         This unapproved Internet access was confirmed through account activity records
 2 obtained from service providers. For example, according to login records from Discord,
 3 Hernandez accessed his Discord account on a daily basis, dating back to at least early April
 4 2020 through the present. Nearly every login occurred through the IP address
 5 (104.173.88.21) assigned to his Palmdale, California residence. An excerpt of the
 6 voluminous Discord logs and subscriber records from Charter Communications,
 7 Hernandez’s home Internet Service Provider, are attached as Exhibit 1 (under seal).
 8         In other words, Hernandez possessed an unauthorized device and continued to access
 9 the Internet, from his home, for many months beginning shortly after being released on
10 bond. Moreover, through such online forums, he almost certainly remained in contact with
11 minors. Also significant, he also was not truthful with the pretrial officer who visited his
12 residence and interviewed him in July 2020.
13                               III.    GUIDELINES CALCULATION
14         The government concurs with the Probation Office’s application of the United States
15 Sentencing Guidelines (“USSG”). In the Plea Agreement, the United States and Defendant
16 Hernandez stipulated to the calculation of the advisory range, as set forth below.
17         Defendant Hernandez falls within criminal history category I, as he has no prior
18 convictions. PSR ¶ 50.
19         Assuming that the Court finds that the defendant has sufficiently accepted
20 responsibility at the time of sentencing, Defendant Hernandez’s Total Offense Level (TOL)
21 is 26. PSR ¶¶ 23-47. As set forth in the PSR and the parties’ Plea Agreement, the
22 following provisions apply:
23                         Count 1: Computer Fraud and Abuse (Hacking)
24         1.      a base offense level of 6, pursuant to USSG § 2B1.1.
25         2.      an 18-level increase, pursuant to USSG § 2B1.1(b)(1)(J), because the offense
26                 involved a total loss amount of greater than $3,500,000 but less than
27                 $9,500,000.
28
                                                                         UNITED STATES ATTORNEY
     United States’ Sentencing Memorandum - 12                          700 S TEWART S TREET, S UITE 5220
     U.S. v. Ryan S. Hernandez, CR19-259JCC                               S EATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 13 of 23




 1              3.      a 2-level increase, pursuant to USSG § 2B1.1(b)(10), because the offense
 2                      involved sophisticated means.
 3              4.      an Adjusted Offense Level for Count 1 of 26.
 4                                  Count 2: Possession of Child Pornography
 5              1.      a base offense level of 18, pursuant to USSG. § 2G2.2.
 6              2.      a 2-level increase, pursuant to USSG § 2G2.2(b)(2), because Defendant
 7                      Hernandez possessed illicit material involving prepubescent minors who had
 8                      not attained the age of 12 years.
 9              3.      a 2-level increase, pursuant to USSG § 2G2.2(b)(6), because the offense
10                      involved the use of a computer or an interactive computer service.
11              4.      a 5-level increase, pursuant to USSG § 2G2.2(b)(7)(D), because Defendant
12                      Hernandez possessed over 600 illicit images, more specifically, 669 images
13                      and 968 videos of minors engaged in sexually explicit conduct. (According to
14                      USSG §2G2.2 Application Note 6(B), each video equates to 75 images for
15                      guidelines purposes. Thus, Defendant Hernandez possessed 73,269 images of
16                      child pornography.)
17              5.      an Adjusted Offense Level for Count 2 of 27.
18                         Multiple Count Adjustment / Total Offense Level (TOL)
19              1.      a total number of units of separately grouped counts of 2.
20              2.      a Combined Adjusted Offense Level of 29.
21              3.      a 3-level decrease, pursuant to USSG § 3E1.1, based on a sufficient
22                      acceptance of responsibility. 10
23              4.      a TOL of 26.
24              Accordingly, as set forth in the presentence report, Defendant Hernandez’s advisory
25 range of imprisonment, based upon a criminal history category I and TOL 26, is 63 to 78
26 months.
27
28   10
          The United States moves for the discretionary 1-level decrease pursuant to USSG § 3E1.1.(b).
                                                                                            UNITED STATES ATTORNEY
      United States’ Sentencing Memorandum - 13                                            700 S TEWART S TREET, S UITE 5220
      U.S. v. Ryan S. Hernandez, CR19-259JCC                                                 S EATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
              Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 14 of 23




 1                      IV.     RECOMMENDATION AND JUSTIFICATION
 2          The government respectfully recommends terms of incarceration of 36 months on
 3 both Count 1 and 2, to be served concurrently, to be followed by seven (7) years of
 4 supervised release, subject to the recommended standard and special conditions. The U.S.
 5 Probation Office joins in this recommendation, and the defense has agreed that a 36-month
 6 term is appropriate. The government submits that this sentence is warranted by, and
 7 sufficient but not greater than necessary in light of the United States Sentencing Guidelines
 8 (USSG) as well as the factors set forth in 18 U.S.C. § 3553(a) for the reasons set forth
 9 below.
10 A.       18 U.S.C. § 3553(a) Factors
11          As the Ninth Circuit and the Supreme Court have made clear, the sentencing
12 guidelines are “the ‘starting point and the initial benchmark’ . . . and are to be kept in mind
13 throughout the process.” United States v. Carty, 520 F.3d 984, 996 (9th Cir. 2008) (internal
14 citations omitted). Title 18, United States Code, Section 3553(a), sets forth factors for the
15 Court to consider alongside the advisory guideline range. The United States submits that
16 the recommended sentence is appropriate particularly in light of “the nature and
17 circumstances of the offense,” “the history and characteristics of the defendant,” and the
18 need for the sentence “to reflect the seriousness of the offense, to promote respect for the
19 law, and to provide just punishment for the offense,” and “to afford adequate deterrence to
20 criminal conduct.” 18 U.S.C. §§ 3553(a)(1), (a)(2)(A), and (a)(2)(B).
21          Here, the nature and circumstances of the offenses of conviction are serious.
22 Hernandez’s relentless hacking activity occurred over the course of years and continued
23 despite opportunities and his empty promises to cease. As noted above, Hernandez holds a
24 bizarre infatuation with Nintendo and its products, and a similarly strange craving for
25 attention from others for exposing and exploiting Nintendo data and information. In 2016,
26 Hernandez jeopardized the integrity of Nintendo information by accessing and publicly
27 leaking confidential and proprietary developer tools, which facilitated piracy and other
28 harmful conduct. Nintendo, through its representatives, attempted to resolve the situation,
                                                                          UNITED STATES ATTORNEY
      United States’ Sentencing Memorandum - 14                          700 S TEWART S TREET, S UITE 5220
      U.S. v. Ryan S. Hernandez, CR19-259JCC                               S EATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 15 of 23




 1 securing Hernandez’s and his parents’ promises that such conduct would cease. Not so. In
 2 October 2016, just a month after the aforementioned promises, Hernandez participated in a
 3 significant hack of Nintendo’s developer tool portal, making use of a designed phishing
 4 message and credential scraping malware. In October 2017, the FBI contacted Hernandez
 5 and again he and his parents promised that such conduct would stop and that he understood
 6 the consequences of hacking. Given Hernandez’s age and role, the government exercised
 7 restraint, electing not to pursue criminal charges.
 8         That outcome had the opposite intended impact on Hernandez, as escaping
 9 consequences for very serious misconduct appears to have emboldened, rather than deter,
10 him. Despite his promises, Hernandez continued to target and victimize Nintendo, also
11 elevating the sophistication of his attacks. By at least mid-2018, Hernandez was hacking
12 into Nintendo servers and exfiltrating data. He further used stolen credentials and
13 certificates and knowledge gained from each hacked servers to exploit and access additional
14 server groups, moving laterally through and expanding his footprint within Nintendo’s
15 network. He gained access to and downloaded an immense amount of data, largely
16 targeting video games, consoles, and developer tools. Exacerbating the harm to the victim,
17 Hernandez publicized his thefts and shared access to the stolen data to others in his
18 community.
19         Hernandez’s tenacious conduct has measurable consequences to his intended victim,
20 Nintendo. As acknowledged in the Plea Agreement, Hernandez’s hacking conduct caused
21 Nintendo multiple millions of dollar (over $3.5 million) in damages and compelled
22 Nintendo to expend hundreds of thousands of dollars in investigation and remediation
23 efforts. Still, Hernandez’s conduct has caused lasting harms that go beyond the direct
24 financial impact. As set forth in Nintendo’s victim impact statement, also before the Court:
25                 The first crime Mr. Hernandez committed against Nintendo was
                   accomplished by impersonating a business partner needing support
26
                   and then leveraging stolen login tokens. As a result, and as one
27                 example, Nintendo has implemented more arduous and cumbersome
                   processes for partners to follow to get legitimate support. This
28
                                                                        UNITED STATES ATTORNEY
     United States’ Sentencing Memorandum - 15                         700 S TEWART S TREET, S UITE 5220
     U.S. v. Ryan S. Hernandez, CR19-259JCC                              S EATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 16 of 23




 1                  causes ongoing expense, and also makes it harder for the entire
                    industry to go about their day-to-day tasks.
 2
 3 Indeed, by exposing proprietary files and information, Hernandez effectively aided other
 4 bad actors intent on harming Nintendo and its partners:
 5                  [T]he confidential information Mr. Hernandez published is useful to
                    other hackers interested in enabling the playing of pirated games on
 6
                    Nintendo’s game consoles. As a result, many game developers such
 7                  as Nintendo have lost revenue associated with those pirated games.
 8                  Mr. Hernandez was part of that piracy “scene” and so knew
                    precisely what the impact would be, releasing the content with this
 9                  end in mind.
10
     In short, the substantial toll of direct and derivative harms, financial and
11
     otherwise, caused by Hernandez’s utter disregard for the law and the property
12
     rights of others is an aggravating factor that the Court should consider in imposing
13
     sentence.
14
            Still more, Hernandez further exhibited no sign of stopping, but rather continued to
15
     methodically work his way through Nintendo’s networks in search of confidential files and
16
     information. Only Nintendo’s discovery of the unauthorized network access coupled with
17
     the FBI’s diligence identified Hernandez as the perpetrator and finally halted his intrusions,
18
     at least for the time being.
19
            The FBI’s June 2019 search of his residence and seizure of his devices disrupted and
20
     impeded his ability to hack. Even so, as exhibited by the recently discovered egregious
21
     violations of his pretrial bond, Hernandez shows little willingness to abide by the rules,
22
     even when presented with federal criminal charges. Past conduct being a fair indicator of
23
     future behavior, the government submits that Hernandez presents a high risk of re-offense.
24
            Separately, but equally troubling, Hernandez possessed (and received) thousands of
25
     images (specifically, 669 graphics and 968 videos) of particularly disturbing child
26
     pornography. As described above, the defendant’s interests appear to focus on
27
     prepubescent minors, engaging in explicit sexual acts with one another. Further, his method
28
                                                                            UNITED STATES ATTORNEY
      United States’ Sentencing Memorandum - 16                            700 S TEWART S TREET, S UITE 5220
      U.S. v. Ryan S. Hernandez, CR19-259JCC                                 S EATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 17 of 23




 1 of organizing and storing such files, within subfolders titled “cute,” “eh,” “okish,” etc.,
 2 suggest that he rated such lascivious material based on his personal preferences and
 3 fondness. Based on his history of hacking and his performance on pretrial release,
 4 Hernandez has demonstrated little ability to regulate or control his proclivities.
 5         The Court must also consider the history and characteristics of the defendant, and the
 6 government acknowledges that this §3553(a) factor on balance weighs in favor of
 7 mitigation. Despite all his mischief and run-ins with Nintendo, Hernandez remains only 21
 8 years old and has no documented criminal history. By all accounts, he had a middle-class
 9 upbringing with access to education and resources and remains surrounded by a supportive
10 family. Further, Hernandez has been diagnosed with a disorder, which is described in more
11 detail in the presentence report and the evaluation report submitted by Hernandez. These
12 unique circumstances were fully considered and weighed heavily into the negotiated pre-
13 indictment resolution reached between the parties, which contemplates a stipulated
14 recommendation below the advisory sentencing guidelines range.
15         The Bureau of Prisons (BOP) has been apprised of Hernandez’s claimed mental
16 health concerns and is fully prepared and equipped to address them during his term in
17 custody. As set forth in the Declaration of Tamara Klein, BOP Mental Health Treatment
18 Coordinator, attached as Exhibit 2 (under seal), upon sentencing, defendants such as
19 Hernandez will be independently evaluated for mental conditions by trained professionals,
20 which includes (unlike the defense report) review of existing medical and psychological
21 records. Based on that assessment, BOP will designate a defendant appropriately. The
22 BOP currently operates specialized facilities and programs for inmates suffering from
23 certain disorders, including a SKILLS Program, a unit-based treatment program designed to
24 improve adjustment of inmates with intellectual and social impairments. As of February
25 2020, BOP successfully housed and managed approximately 70 similarly diagnosed
26 inmates. In sum, assuming the accuracy of Hernandez’s diagnosis, BOP is amply equipped
27 to successfully manage and treat his condition during a term of incarceration.
28
                                                                          UNITED STATES ATTORNEY
     United States’ Sentencing Memorandum - 17                           700 S TEWART S TREET, S UITE 5220
     U.S. v. Ryan S. Hernandez, CR19-259JCC                                S EATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 18 of 23




 1           That said, while the government acknowledges that Hernandez may suffer from
 2 legitimate medical concerns, it nevertheless is compelled to highlight certain facts and share
 3 additional information that helps illuminate the seemingly modest severity of Hernandez’s
 4 impairments. For example,
 5                • Hernandez’s diagnosis occurred in August 2019, after FBI’s search of his
 6                    residence in June 2019 and after the filing of federal charges became readily
 7                    apparent. He was first evaluated in July 2019, specifically in anticipation of
 8                    the filing charges. See Defense Report at pg. 1 (“Ryan’s attorney
 9                    recommended an assessment after Ryan was given legal charges for cyber
10                    crimes.”).
11                • The evaluation acknowledges that Hernandez has an average IQ.
12                • The evaluation itself bears apparent flaws and shortcomings in its foundation.
13                    Evaluators were not provided with background records, source material, or
14                    substantial pertinent information, including, among other things, education
15                    records discussed herein or prior medical records. Rather, the evaluation and
16                    diagnosis were narrowly based on their interview and observations of
17                    Hernandez (and information provided by him and his parents) in July 2019.
18 In many other interactions and scenarios (not provided to evaluators), Hernandez operated
19 seemingly normally with others. For instance,
20               • For multiple years, including in 2019, Hernandez attended the Electronic
21                   Entertainment Expo, commonly known as “E3,” a popular annual event for the
22                   video game industry, held in Los Angeles, California. 11 A primary purpose of
23                   E3 is for visitors to interact in-person with one another and representatives
24                   from the various video game and console developers. Attached as Exhibit 3, 12
25                   is a two-minute-and-ten-second (2:10) video recording of Hernandez talking
26
27   11
        See, e.g., https://en.wikipedia.org/wiki/E3 (last visited 11/24/2020).
     12
        A copy of the recording will be provided to the Court and the Clerk’s Office on a compact disc. The recording
28   previously has been provided to the U.S. Probation Office and counsel for Hernandez.
                                                                                          UNITED STATES ATTORNEY
      United States’ Sentencing Memorandum - 18                                          700 S TEWART S TREET, S UITE 5220
      U.S. v. Ryan S. Hernandez, CR19-259JCC                                               S EATTLE, WASHINGTON 98101
                                                                                                  (206) 553-7970
             Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 19 of 23




 1                freely, extensively, and eloquently to a complete stranger (specifically, a
 2                representative working at a Nintendo kiosk) at the 2019 E3 event, held on
 3                June 11-13, 2019 --- i.e., the week before the search of Hernandez’s residence.
 4                A screenshot from the video follows:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
                   It was later discovered that Hernandez also was recording the same
19
                   conversation, which he posted or streamed through one of his many social
20
                   media accounts. Further noteworthy is the substance of Hernandez’s
21
                   conversation. As captured in the recording, Hernandez repeatedly asked the
22
                   Nintendo representative technical questions related to Nintendo server
23
                   infrastructure and data protection measures (e.g., “lotcheck” and “white list”),
24
                   which involved matters directly pertaining to his then-ongoing hacking efforts
25
                   against the company.
26
               • Similarly, a review of Hernandez’s AT&T phone records and usage logs
27
                   (number ending in -3779) confirms frequent voice calls. An excerpt of
28
                                                                          UNITED STATES ATTORNEY
     United States’ Sentencing Memorandum - 19                           700 S TEWART S TREET, S UITE 5220
     U.S. v. Ryan S. Hernandez, CR19-259JCC                                S EATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                 Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 20 of 23




 1                      voluminous call records, showing multiple thousands of individual voice calls
 2                      prior to June 18, 2019 (the date of FBI’s search of his residence), is attached
 3                      as Exhibit 4 (under seal). 13
 4                  • Hernandez’s educational records show little, if any, suggestion of impairments
 5                      or the now-proffered diagnosis. For example, after graduating from high
 6                      school, Hernandez attended Antelope Valley College from 2017 to 2019,
 7                      relevant excerpts from which are attached as Exhibit 5 (under seal). His
 8                      college application records denote that he initially indicated a major of
 9                      General Business and expressed interest in obtaining an associate degree
10                      before transferring to a 4-year institution. Also significant, when Hernandez
11                      registered for career services, he affirmatively noted “none” when asked what
12                      “obstacles or challenges are you currently facing?” In doing so, he
13                      specifically did not indicate any “Disability/Heath issue” or any other possible
14                      impediment to his career development.
15 In short, while Hernandez may well have a medical condition, evidence shows that
16 Hernandez appears to be functioning member of the society notwithstanding his recent
17 diagnosis.
18              The government’s recommendation further is driven by the seriousness of the
19 offenses and the need to deter this defendant and others, to protect the public, and to impose
20 just punishment. As discussed above, Hernandez committed a variety of offenses and has
21 pled guilty to two distinct federal felony crimes. He has a history of demonstrated
22 recalcitrance and unwillingness to abide by rules that suggests a meaningful punishment is
23 necessary to protect the public and to deter him and similar defendants from engaging in
24 similar conduct. As adeptly articulated by the victim itself,
25                      The defendant was provided multiple, escalating warnings from
26
     13
          To be clear, Exhibit 4 reflects only voice usage, in which Hernandez necessarily communicated orally. By contrast,
27 associated records of Hernandez’s SMS (text) and data usage, which are likewise substantial, are not included. Because
     the records contain various phone numbers, including those of third parties, the government seeks to file this exhibit
28 under seal.
                                                                                             UNITED STATES ATTORNEY
       United States’ Sentencing Memorandum - 20                                            700 S TEWART S TREET, S UITE 5220
       U.S. v. Ryan S. Hernandez, CR19-259JCC                                                 S EATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
              Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 21 of 23




 1                  Nintendo and Law Enforcement, making clear that the behavior he
                    was pursing was illegal. Despite these warnings the defendant
 2
                    continued to attack Nintendo and promote this type of activity
 3                  throughout the community, hosting discussion boards for aspiring
                    hackers, for example. Blatantly disregarding the warnings of victims
 4
                    and law enforcement, and indeed flaunting that disregard, creates a
 5                  perception by others that this behavior is acceptable and shows that
                    Mr. Hernandez would likely return to his illegal activities if given
 6
                    the chance.
 7
     When active, Hernandez served as a motivating influence for aspiring hackers, encouraging
 8
     and equipping others to engage in illegal activity by sharing his exploits as well as his loot.
 9
     Now being sentenced for his criminal endeavors, the circumstances call for a
10
     correspondingly meaningful sentence that deters both Hernandez as well as aspiring hackers
11
     from such harmful and self-destructive conduct.
12
            That said, as noted, the United States recognizes factors that weigh in mitigation and
13
     agrees that a sentence below the advisory guideline range is appropriate under the
14
     circumstances. It is significant to recognize that the current recommendation, which
15
     involves a total term of incarceration of 36 months, is the product of negotiation by the
16
     parties in contemplation of the various and at times competing factors set forth in 18 U.S.C.
17
     § 3553(a). The United States requests that this Court follow the parties’ agreement and
18
     impose such a custodial term as part of Hernandez’s sentence.
19
            In fashioning a sentence, the Court also must consider the “need to avoid
20
     unwarranted sentence disparities” among “defendants with similar records who have been
21
     found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). In short, the government is
22
     unaware of any defendant, anywhere, that is similarly situated to Defendant Hernandez. As
23
     discussed above, he committed both hacking and child pornography offenses, and presents
24
     unique characteristics that distinguish him from other defendants sentenced in this District
25
     and elsewhere. Regardless, each case poses its own distinct circumstances and the
26
     government offers this information merely to emphasize that the parties’ recommendation is
27
28
                                                                           UNITED STATES ATTORNEY
      United States’ Sentencing Memorandum - 21                           700 S TEWART S TREET, S UITE 5220
      U.S. v. Ryan S. Hernandez, CR19-259JCC                                S EATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                  Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 22 of 23




 1 consistent with disparity considerations. 14
 2               It is truly unfortunate that, after numerous warnings and opportunities to reflect upon
 3 his misconduct, the defendant nevertheless returned to hacking activity. It is even more
 4 unfortunate that with each opportunity Hernandez’s conduct escalated in levels of severity
 5 and brashness. The United States sincerely hopes that Defendant Hernandez finally learns
 6 his lesson and abides by the laws prohibiting the victimization of others and the receipt and
 7 possession of child pornography. A meaningful term of incarceration is warranted, to be
 8 followed by an extended period of supervised release.
 9 B.            Forfeiture
10               As set forth in the Preliminary Motion for Entry of Preliminary Order of Forfeiture
11 (Dkt. #30) and the Plea Agreement (Dkt. #11), the following six (6) items are subject to
12 forfeiture:
13               1.       One Seagate external hard drive, serial no. Z84112WS;
14               2.       One Apple Macbook, serial no. C02MN8TDFD57;
15               3.       Nintendo Switch console, serial no. XAW10001300634;
16               4.       Nintendo Switch console, serial no. XAW10021377616;
17               5.       IS-Nitro-Emulator, serial no. 08050639; and,
18               6.       NDEV wireless device, serial no. NMA20089065.
19 On November 23, 2020, the Court enter the Preliminary Order. Dkt. #39.
20 C.            Restitution and Fines
21               As part of the Plea Agreement, the defendant has agreed to pay restitution to
22 Nintendo in the amount of $259,323.82. Dkt. #11 at ¶ 8. The United States requests that
23 that restitution order be included in the sentence and final judgment.
24
25
26
27
      14
           Given that parties do not have access to the presentence report and other material information related to other cases,
28 the government believes that sentence disparity offers only limited value across separate cases.
                                                                                                UNITED STATES ATTORNEY
       United States’ Sentencing Memorandum - 22                                               700 S TEWART S TREET, S UITE 5220
       U.S. v. Ryan S. Hernandez, CR19-259JCC                                                    S EATTLE, WASHINGTON 98101
                                                                                                        (206) 553-7970
             Case 2:19-cr-00259-JCC Document 40 Filed 11/25/20 Page 23 of 23




 1         The United States concurs in the recommendation of the Probation Office that the
 2 fine be waived based on the defendant’s apparent inability to pay. However, the defendant
 3 is responsible for the mandatory Special Assessment of $200.
 4                                         V.    CONCLUSION
 5         For the reasons set forth above, the United States respectfully recommends that the
 6 Court sentence the defendant, Ryan Hernandez, to custodial terms of 36 months on Count 1
 7 and 2, to be served concurrently, followed by seven (7) years of supervised release subject
 8 to the conditions recommend by the U.S. Probation Office.
 9         Dated this 25th day of November, 2020.
10                                                   Respectfully submitted,
11
                                                     BRIAN T. MORAN
12                                                   United States Attorney
13
                                                     /s/ Steven T. Masada
14                                                   STEVEN T. MASADA
                                                     Assistant United States Attorney
15
                                                     United States Attorney’s Office
16                                                   700 Stewart Street, Suite 5220
                                                     Seattle, Washington 98101
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       UNITED STATES ATTORNEY
     United States’ Sentencing Memorandum - 23                        700 S TEWART S TREET, S UITE 5220
     U.S. v. Ryan S. Hernandez, CR19-259JCC                             S EATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
